S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 162ND JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 21st day of July, 2017, the
cause on appeal to revise or reverse the judgment between

 STEPHEN COURTNEY, M.D. AND                          On Appeal from the 162nd Judicial District
 PLANO ORTHOPEDICS SPORTS                            Court, Dallas County, Texas
 MEDICINE AND SPINE CENTER, P.A.,                    Trial Court Cause No. DC-16-03386.
 Appellants                                          Opinion delivered by Justice Brown,
                                                     Justices Francis and Schenck participating.
 No. 05-16-01124-CV          V.

 CHRISTEL PENNINGTON,
 INDIVIDUALLY AND AS AN HEIR
 AND REPRESENTATIVE OF THE
 ESTATE OF STEVEN PAUL
 PENNINGTON, DECEASED, Appellee

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the trial court’s November 4, 2016
order is REVERSED and this cause is REMANDED to the trial court for further proceedings
consistent with this opinion.

       It is ORDERED that appellants STEPHEN COURTNEY, M.D. AND PLANO
ORTHOPEDICS SPORTS MEDICINE AND SPINE CENTER, P.A. recover their costs of this
appeal from appellee CHRISTEL PENNINGTON, INDIVIDUALLY AND AS AN HEIR AND
REPRESENTATIVE OF THE ESTATE OF STEVEN PAUL PENNINGTON, DECEASED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 31st day of January, 2018.




                                    S                  LM LISA MATZ, Clerk




                                        –2–